DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 4/24/2020.  Claims 1-7, 12-17, and 20-26 are pending.
Response to Arguments
Applicant's arguments filed 6/26/2020 have been fully considered but they are not persuasive. The applicant argues that Salahieh does not teach the new limitation of “a core member…embedded within a flexible polymeric member”.  The examiner disagrees.  The broadest reasonable interpretation of embedded being set firmly into a mass or material.  The core member 112 creates a friction or interference fit when within the 106b (mass or material) [0104].  The friction or interference fit can be considered firmly set since force is required to remove 112 from 106b.
Applicant’s arguments, see arguments, filed 6/26/2020, with respect to the rejection(s) of claim(s) 13 and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Salahieh et al. US 2005/0137699 A1 (Salahieh).
The applicant has amended the claims to include new limitations.  The new limitations overcome the previous rejection/interpretation of Salahieh.  The new limitations change the scope of the claims requiring a new search and new consideration.  A new interpretation in light of the added limitations is a follows
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8, 10, 11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. US 2005/0137699 A1 (Salahieh).
As to claim 1, Salahieh teaches a  medical device apparatus, comprising: a medical implant (30) including a braided anchor member [0075], the braided anchor member operatively connected to a delivery system (fig. 1a), the delivery system including a handle (111), an outer sheath (110) extending distally from the handle, and an inner catheter (108) disposed within the outer sheath; and a sheathing aid (106, 106a, 106b) connecting the inner catheter of the delivery system to the medical implant (fig 1a), the sheathing aid being configured to guide the medical implant into the outer sheath upon relative closing movement therebetween (see para [0073]); wherein the sheathing aid includes a plurality of arms extending from the inner catheter to an outer surface of a proximal end of the braided anchor member (As shown if figure 10 and 11, the arms of Salahieh to an outer surface of the proximal end of the braided anchor member.); and wherein at least one arm of the plurality of arms (106b, fig. 26b) includes a core member (112) at least partially embedded within a flexible polymer member (106b, [0073] states 106b can be made of a polymer. The broadest reasonable interpretation of embedded being set firmly into a mass or material.  The core member 112 creates a friction or interference fit when 
As to claim 2, Salahieh teaches the medical device apparatus of claim 1, wherein the core member (112) having a width and the flexible polymeric member (106b) is positioned about at least a portion of the core member (fig. 26b).
As to claim 3, Salahieh teaches the medical device apparatus of claim 2, wherein the flexible polymeric member (fig. 26b) comprises a proximal region (at Lu), an intermediate region (at 364 and 360) and a distal region (at 361), the flexible member extending along a length of the core member (fig. 26b).
As to claim 4, Salahieh teaches the medical device apparatus of claim 2, wherein a distal end of the flexible polymeric member extends distally beyond a distal end of the core member (at 361, fig. 26b).
As to claim 5, Salahieh teaches the medical device apparatus of claim 3, wherein the intermediate region of the flexible polymeric member has a width greater than the width of the core member (at 364, 360, fig. 26b).
As to claim 6, Salahieh teaches the medical device apparatus of claim 3, wherein the intermediate region of the flexible polymeric member is positioned radially outward of the proximal end of the braided anchor member (in the position shown in fig. 26b, at least a portion the intermediate region (at 364) can be considered positioned radially outward of the proximal end of the braided anchor member for example 32, fig. 44a shows an embodiment comprising the same regions/parts, and further shows that at least a portion  of the intermediate region of the flexible polymeric member is position radially outward of the proximal end of the braided anchor 30).

    PNG
    media_image1.png
    426
    439
    media_image1.png
    Greyscale

As to claim 7, Salahieh teaches the medical device apparatus of claim 2, wherein the flexible polymeric member surrounds all of the core member (the flexible members extend to and are connected to knob 126 which to the proximal end of the device, the core member is connected to knob 122 which also is at the proximal end of the device, [0074]).

Claim(s) 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Salahieh et al. US 2005/0137699 A1 (Salahieh) in view of Senness et al. US 2015/0297378 A1 (Senness) in view of Sahota 5320605.
As to claim 17, Salahieh teaches a medical device apparatus, comprising: a medical implant (30) including a braided anchor member [0075], the braided anchor member operatively connected to a delivery system (fig. 1a), the delivery system including a handle (111), an outer sheath (110) extending distally from the handle, and an inner catheter (108) disposed within the outer sheath; and a sheathing aid (112 + 310 + 106b + 330, figs. 21a-21c) connecting the inner catheter of the delivery system to the medical implant (fig. 21a- 21c show 32, 32 is part of the implant as shown in fig. 2b), the sheathing aid 
It should be noted that Salahieh is silent in regards to as to how the flexible member (330) is connected to the core member (overmolded).  As shown in figs. 21a-21c, 330 is as the end of 112, but the specification does not detail how 330 is attached to 112.  
Senness discloses a wire 46 with a ball 70 attached to the end of 46.  Senness discloses that the ball can be secured through several methods, including a mechanical interlock and/or adhesives, or through welding, swaging or insert molding.  As shown in fig. 10c, 70 is over 46.  It would have been obvious to one having ordinary skill in the art before the effective filing date to attached the flexible member (330) to the core member by any means including overmolding in view of Sennes (the ball over the wire, insert molding, fig. 10c) as a mere design choice, since it appears that overmolding of the flexible polymeric member will work equally well as the connection shown by Salahieh or other alternative connections (a mechanical interlock and/or adhesives, or through welding, swaging) and would have yielded predictable results.
It should also be noted that Salahieh does not specifically teach wherein the flexible member is made of a polymer while the wire is made of metal.  Salahieh does teach that the wire can be metal or polymer [0073].  
Sahota teaches that it is known to make a bead or ball at the end of a wire from a polymeric material (col. 9 ,lines 1-3).  It would haven been obvious to one having ordinary skill in the art before the effective filing date to use any material known in the art; including a polymer, to make the 330 of Salahieh, since material of 330 appears to be a mere design choice, and the that materials used by Sahota will work equally well as the connection shown by Salahieh or other alternative connections and would have yielded predictable results.
As to claim 20, Salahieh teaches the medical device apparatus of claim 17, wherein the braided anchor member includes a plurality of crowns (fig. 5b), wherein the flexible polymeric member is configured to be disposed over at least one of the plurality of crowns (in the position shown in fig. 5a, part 32 of the implant is over or above the crowns of the braided member, therefore 330 will also over or above the crowns).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 12, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. US 2005/0137699 A1 in view of Marco et al. US 2005/0055077 A1 (Marco).
As to claim 1, Salahieh teaches a  medical device apparatus, comprising: a medical implant (30) including a braided anchor member [0075], the braided anchor member operatively connected to a delivery system (fig. 1a), the delivery system including a handle (111), an outer sheath (110) extending distally from the handle, and an inner catheter (108) disposed within the outer sheath; and a sheathing aid (106 + 106a + 106b + 112) connecting the inner catheter of the delivery system to the medical 
It should be noted that Salahieh fails to teach wherein the core member is at least partially embedded with a flexible polymeric member.  Salahieh teaches a core member and a flexible polymeric member (figs. 49b-49c, 49i-49n), but does no specifically disclose how the parts a connected.  
Marco teaches connecting parts by embedding one into another, for example embedding a core wire into the block 254 to connect the different parts together [0072].  It would have been obvious to one having ordinary skill in the art before the effective filing date to connect the parts by any means including embedding one part into the other as a matter of mere design choice since the it appears to be the same or similar to that of the prior art and will have the same result of connecting the parts together.
As to claim 2, Salahieh teaches the medical device apparatus of claim 1, wherein the core member having a width and the flexible polymeric member is positioned about at least a portion of the core member (figs. 49b-49c, 49i-49n).
As to claim 3, Salahieh teaches the medical device apparatus of claim 2, wherein the flexible polymeric member (fig. 26b) comprises a proximal region (at Lu), an intermediate region (at 364) and a distal region (at 361), the flexible polymeric member extending along a length of the core member (fig. 26b).
As to claim 4, Salahieh teaches the medical device apparatus of claim 2, wherein a distal end of the flexible polymeric member extends distally beyond a distal end of the core member (fig. 49b, 49c, 49k, 49m).
As to claim 5, Salahieh teaches the medical device apparatus of claim 3, wherein the intermediate region of the flexible polymeric member has a width greater than the width of the core member (figs. 49b-49c, 49i-49n).
As to claim 6, Salahieh teaches the medical device apparatus of claim 3, wherein the intermediate region of the flexible polymeric member is positioned radially outward of the proximal end of the braided anchor member (in the position shown in figs. 44a, 50b, the core including attached polymer flexible member with an intermediate region positioned radially outward of the proximal end).

    PNG
    media_image1.png
    426
    439
    media_image1.png
    Greyscale

As to claim 7, Salahieh teaches the medical device apparatus of claim 2, wherein the flexible polymeric member surrounds all of the core member (the flexible members extend to and are connected to knob 126 which to the proximal end of the device, the core member is connected to knob 122 which also is at the proximal end of the device, [0074]).
 As to claim 12, Salahieh teaches the medical device apparatus of claim 2, wherein the core member includes a plurality of apertures (openings at ends of 112, fig. 21c shows one opening, the 2nd opening will be at the opposite end of 112).
As to claim 21, Salahieh teaches the medical device apparatus of claim 2, wherein the width of the core member varies along its length (Salahieh states the 112 may comprise a friction surface [0073], the claim does not recite how much or the degree of variation, friction surfacing creates a grainy/grained texture to a surface, the grainy surface creating variations in the width).  
As to claim 22, Salahieh teaches the medical device apparatus of claim 3, wherein a width of the flexible polymeric member (330, 621, 622, 626, 628, or 430) varies along its length (figs. 49b-d, 49i-49n).  
As to claim 23, Salahieh teaches the medical device apparatus of claim 3, wherein the flexible polymeric member gradually increases in width from a proximal end to the intermediate region and decreases in width from the intermediate region toward a distal end (figs. 49b-c, 49i-49n).

Claims 13-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. US 2005/0137699 A1 (Salahieh).
As to claim 13, Salahieh teaches a medical device apparatus, comprising: a medical implant (30) including a braided anchor member [0075], the braided anchor member operatively connected to a delivery system (fig. 1a), the delivery system including a handle (111), an outer sheath (110) extending distally from the handle, and an inner catheter (108) disposed within the outer sheath; and a sheathing aid (106a + 112 + 621, 622, 626, 628, or 430) connecting the inner catheter of the delivery system to the medical implant (fig. 1a), the sheathing aid being configured to guide the medical implant into the outer sheath upon relative closing movement therebetween (see para [0073]); wherein the sheathing aid includes a plurality of arms extending from the inner catheter to an outer surface of a proximal end of 
As to claim 14, Salahieh teaches the medical device apparatus of claim 13, wherein a distal end of the flexible member extends distally beyond a distal end of the core member (fig. 49b, 49c, 49k, 49m).
As to claim 15, Salahieh teaches the medical device apparatus of claim 13, wherein the enlarged intermediate region of the flexible member has a width greater than the width of the core member (figs. 49b-49c, 49i-49n).
As to claim 16, Salahieh teaches the medical device apparatus of claim 13, wherein the braided anchor member includes a plurality of crowns (fig. 11), wherein the enlarged intermediate region of the flexible member is configured to be disposed over at least one of the plurality of crowns (in the position shown in fig. 10, 11, 51a attached below, the intermediate region can be considered positioned over (on top of) at least one of the plurality of crowns).

    PNG
    media_image2.png
    338
    624
    media_image2.png
    Greyscale

As to claim 24, Salahieh teaches the medical device apparatus of claim 13, wherein the width of the metallic core member varies along its length (Salahieh discloses that release actuator may comprise friction surfaces [0073], a friction surface is the rough surface of the material, rough or roughness is a state of having an uneven or irregular surface, uneven or irregular surface reads on the width…varies along its length).
  
Allowable Subject Matter
Claims 25 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771